DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 9-11, 13-14, and 17-18 are pending.  Claims 1, 10, and 18 have been amended and claims 3, 6-8, 12, and 15-16 have been cancelled.

Specification
Amendments to the Title were received on 1/14/2021. These claims were entered by the examiner and the specification objections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 1/14/2021 regarding the rejections of the claims under 35 U.S.C. 102 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §102.
Regarding claims 1, 10, and 18, Applicant argued "Matsumoto does not disclose at least the feature "the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing" as required by claim 1” (Pages 10, 12, and 14 of Reply).
Prior Office action at Page 7 and para. 0190 of Matsumoto).  Matsumoto further teaches “Proposal 1: Two or more candidate subframes should be indicated in one UL grant for UL LAA” (Para. 0192 of Matsumoto), which is shown in Fig. 20 as an UL grant which includes 2 candidate subframes where the first subframe incurs an LBT failure.  This would read on the limitation of “the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing” where the second candidate subframe would read on the second transmission timing and the first subframe which incurred an LBT failure would read on the first transmission timing.  Matsumoto further teaches “we propose eNB should be able to send an indication to the UE 1 to omit the last symbol in order to coordinate a continuous transmission with the second UE” (Para. 0201) and “subframe is configured of two slots arranged in the time direction. A length of each subframe is 1 ms, and a length of each slot is 0.5 ms. Each subframe includes a plurality of resource blocks (RBs) in a frequency direction, and a plurality of symbols in the time direction. Each resource block includes a plurality of subcarriers in the frequency direction. One resource element (RE) is configured of one symbol and one subcarrier” (Para. 0079), which shows that the eNB indicates to the UE to not use the complete subframe but to utilize the whole subframe except the last symbol. Since the subframe is composed of a plurality of resource elements, symbols, 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4-5, 9-11, 13-14, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Pat.No. 10588122. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application 
Issued Patent US 10588122 (claim 1)
A base station that performs wireless communication with a terminal using a first frequency band which does not need the license to use for the wireless 


a generator that generates a request signal for requesting data transmission of the terminal in the second frequency band and specifying a first transmission timing of the terminal; and
a transmitter configured to transmit to the terminal the request signal, wherein,
a transmitter that transmits the request signal to the terminal, wherein











	
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing.
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing,

the request signal includes information on a time period to wait for the permission signal.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 10588122 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 10588122.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 1, 4-5, 9-10, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al  (US 2018/0020375 A1) IDS submitted by Applicant support provided by provisional 62/134168.
Regarding claim 1, Matsumoto teaches a base station that performs wireless communication with a terminal using a first frequency band which does not need the license to use for the wireless communication (Abstract), the base station comprising:
a controller configured to generate a request signal for requesting data transmission of the terminal in the first frequency band and specifying a first transmission timing of the terminal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB); and 
a transmitter configured to transmit to the terminal the request signal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB), 
wherein, the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used),
the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing (Fig. 20; Paras. 0079, 0189-0196, and 0201; we propose eNB should be able to send an indication to the UE 1 to omit the last symbol in order to coordinate a continuous transmission with the second UE; subframe is configured of two slots arranged in the time direction. A length of each subframe is 1 ms, and a length of each slot is 0.5 ms. Each subframe includes a plurality of resource blocks (RBs) in a frequency direction, and a plurality of symbols in the time direction. Each resource block includes a plurality of subcarriers in the frequency direction. One resource element (RE) is configured of one symbol and one subcarrier; i.e. the eNB indicates to the UE to not use the complete subframe but to utilize the whole subframe except the last symbol. Since the subframe is composed of a plurality of resource elements, symbols, etc., by utilizing the subframe except for the last symbol where the period is the whole subframe). 
Regarding claims 4 and 13, Matsumoto teaches the limitations of the previous claim.  Matsumoto further teaches wherein the reference timing corresponds to the first transmission timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants being transmitted in a subframe and the grants specify which subframes can be used).      
Regarding claim 5, Matsumoto teaches the limitations of the previous claim.  Matsumoto further teaches wherein the request signal includes time limit information indicating a time limit allowed to postpone the data transmission of the terminal (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants including the subframe allowed to transmit so the second subframe granted would be the time limit to postpone).      
Regarding claims 9 and 17, Matsumoto teaches the limitations of the previous claim.   Matsumoto further teaches wherein the first transmission timing and the second transmission timing corresponds to a first subframe and a second subframe, respectively (Fig. 20; Para. 0004; it has been studied to use not only a frequency band (licensed band) for which a license is granted to an operator but also a frequency band (unlicensed band) for which a license is unnecessary in LTE communication).      
Regarding claim 10, Matsumoto teaches a terminal that performs wireless communication with a base station using a first frequency band which does not need the license to use for the wireless communication (Abstract), the terminal comprising:
a receiver configured to receive a request signal for requesting data transmission of the terminal in the first frequency band and specifying a first transmission timing (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB); 
a controller configures to determine whether the first frequency band is idle or busy (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used); and 
a transmitter configures to perform, when the controller determines that the first frequency band is idle at before the first transmission timing, data transmission to the base station in the first frequency band (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. UE determines if there is a LBT failure); 
wherein the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used), 
Fig. 20; Paras. 0079, 0189-0196, and 0201; we propose eNB should be able to send an indication to the UE 1 to omit the last symbol in order to coordinate a continuous transmission with the second UE; subframe is configured of two slots arranged in the time direction. A length of each subframe is 1 ms, and a length of each slot is 0.5 ms. Each subframe includes a plurality of resource blocks (RBs) in a frequency direction, and a plurality of symbols in the time direction. Each resource block includes a plurality of subcarriers in the frequency direction. One resource element (RE) is configured of one symbol and one subcarrier; i.e. the eNB indicates to the UE to not use the complete subframe but to utilize the whole subframe except the last symbol. Since the subframe is composed of a plurality of resource elements, symbols, etc., by utilizing the subframe except for the last symbol where the period is the whole subframe), and 
the transmitter transmits data to the base station at the second transmission timing, when the controller determines that the first frequency band is idle before the second transmission timing specified by the information (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used). 
Regarding claim 18, Matsumoto teaches a wireless communication system comprising a base station and a terminal, wherein the base station and the terminal perform wireless communication using an unlicensed frequency band which does not need the license to use for the wireless communication (Abstract),
the base station includes: a first transmitter configured to transmit to the terminal a request signal for requesting data transmission of the terminal in the unlicensed frequency band and specifying a first transmission timing of the terminal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB), and
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used),
the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing (Fig. 20; Paras. 0079, 0189-0196, and 0201; we propose eNB should be able to send an indication to the UE 1 to omit the last symbol in order to coordinate a continuous transmission with the second UE; subframe is configured of two slots arranged in the time direction. A length of each subframe is 1 ms, and a length of each slot is 0.5 ms. Each subframe includes a plurality of resource blocks (RBs) in a frequency direction, and a plurality of symbols in the time direction. Each resource block includes a plurality of subcarriers in the frequency direction. One resource element (RE) is configured of one symbol and one subcarrier; i.e. the eNB indicates to the UE to not use the complete subframe but to utilize the whole subframe except the last symbol. Since the subframe is composed of a plurality of resource elements, symbols, etc., by utilizing the subframe except for the last symbol where the period is the whole subframe), 
the terminal includes: a receiver configured to receive the request signal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB);
a controller configures to determine whether the unlicensed frequency band is idle or busy (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used); and
a second transmitter configures to perform, when the controller determines that the unlicensed frequency band is idle at before the first transmission timing, data transmission to the base station in the unlicensed frequency band (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used), 
wherein the second transmitter transmits data to the base station at the second transmission timing, when the controller determines that the unlicensed frequency band is idle before the second transmission timing specified by the offset (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used). 

Allowable Subject Matter
Claims 2, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with filing a Terminal Disclaimer to overcome the Double Patenting rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474